DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1, 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 9225306) in view of Jeffery et al. (US 20180364971).
Regarding claim 1, Park discloses a hearing assistance device, worn in an ear of a user (Col.2 lines 41-42: hearing aid worn by a wearer), the ear comprising a user's ear canal, and the hearing assistance device (Col.3 lines 17-23: Park discusses an ear canal and the hearing aid/assistance device adjusting or generating an augmented audio) comprising: a speaker for outputting a speech signal (Col.5 lines 28-29 and Col.10 lines 1-4: voice pattern associated with speech generated by a wearer); an in-ear speaker for emitting a high frequency test sound (Col.8 lines 44-59); and a sound processing unit for determining whether the response sound is higher than a response sound threshold (Col.8 lines 44-59, Col.10 lines 58-65 and Col.14 lines 48-54: Park discusses a hearing threshold levels across various frequencies; and how a speaking gain profile applied in response to determining that a threshold portion of the input audio signal was received from the first microphone, i.e. allowing to determining whether the response sound is higher than a response sound threshold); and, if yes, adjusting an output volume of the speech signal (Col.1 lines 50-66: Park discusses how a first gain profile applied to the input audio signal for adjusting or generating an augmented audio segment in response to determining that facial movements match a stored facial movement pattern correlated to the wearer speaking).
Park discloses the invention set forth above but does not specifically points out “the frequency of the high frequency test sound is higher than 15 kHz and lower than 30 kHz; an in-ear sound receiver for receiving a response sound after the in-ear speaker emits the high frequency test sound” 
Jeffery however discloses the frequency of the high frequency test sound is higher than 15 kHz and lower than 30 kHz (Paragraph: 0020 and Claim.4 lines 1-3: Jeffery discusses how the test sounds are in the range of frequencies from 10 Hz to 30 kHz, i.e. it is obvious to set the frequency test sound between 15 kHz and 30 kHz); an in-ear sound receiver for receiving a response sound after the in-ear speaker emits the high frequency test sound (Paragraphs: 0020, 0047 and 0074: Jeffery discusses how the user's left ear and right ear hearing response as assessed at each of a number of frequencies (i.e. upon receiving respond sound); and how  an audio response to the test signal subsequent to the test signal being gain adjusted to compensate for the high frequency loss) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Park, and modify a system wherein the frequency of the high frequency test sound is higher than 15 kHz and lower than 30 kHz; an in-ear sound receiver for receiving a response sound after the in-ear speaker emits the high frequency test sound, as taught by Jeffery, thus allowing to  automatically test the user's hearing and subsequently make adjustments to its sound delivery parameters on the basis of the test results, as discussed by Jeffery. 
Regarding claim 7, Park discloses a method of adjusting an output sound of a hearing assistance device (Col.3 lines 17-23 and Col.1 lines 50-66: Park discusses an ear canal and the hearing aid/assistance device), comprising: emitting a high frequency test sound (Col.8 lines 44-59: Park discusses how an audiogram determined from testing conducted on the person needing the hearing aid; and how an audiogram showing separate hearing threshold levels across various frequencies); determining whether the response sound is higher than a response sound threshold (Col.8 lines 44-59, Col.10 lines 58-65 and Col.14 lines 48-54: Park discusses a hearing threshold levels across various frequencies; and how a speaking gain profile applied in response to determining that a threshold portion of the input audio signal was received from the first microphone, i.e. allowing to determining whether the response sound is higher than a response sound threshold); and if yes, adjusting an output volume (Col.1 lines 50-66: Park discusses how a first gain profile applied to the input audio signal for adjusting or generating an augmented audio segment in response to determining that facial movements match a stored facial movement pattern correlated to the wearer speaking).  
Park discloses the invention set forth above but does not specifically points out “the frequency of the high frequency test sound is higher than 15 kHz and lower than 30 kHz; receiving a response sound after the high frequency test sound is emitted” 
Jeffery however discloses a system wherein the frequency of the high frequency test sound is higher than 15 kHz and lower than 30 kHz (Paragraph: 0020 and Claim.4 lines 1-3:  Jeffery discusses how the test sounds are in the range of frequencies from 10 Hz to 30 kHz, i.e. it is obvious to set the frequency test sound between 15 kHz and 30 kHz); receiving a response sound after the high frequency test sound is emitted (Paragraphs: 0020, 0047 and 0074: Jeffery discusses a hearing response in high frequency bands to the test audio signal).
Considering claims 6 and 12, Park discloses the hearing assistance device as claimed in claims 5 and 11, wherein the user behavior mode comprises a plurality of user behavior modes each respectively corresponding to one of the response sound thresholds, and the response sound thresholds are stored in a response sound threshold database (Col.6 lines 21-39: Park discusses how a customized analysis compare the detected patterns to previously recorded movements of a particular wearer while speaking (i.e. a plurality of user behavior modes); and how facial movement patterns of the wearer, while speaking, may be stored in an operatively coupled memory for comparison and matching (i.e. comparing with a reference sound threshold) to the received facial movement indication).  

3. Claims 2-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 9225306) in view of Jeffery et al. (US 20180364971) and further in view of Krystek et al. (US 20150181357).
Considering claims 2 and 8, Park in view of Jeffery fail to disclose claims 2 and 8. Krystek however discloses the hearing assistance device as claimed in claims 1 and 7, further comprising a response sound threshold database for storing response sound thresholds respectively corresponding to user behavior modes (Paragraphs: 0040 and 0054: Krystek discusses how information stored in memory regarding the operation of the hearing aid (i.e. a sound threshold database) and also discusses a sound matching threshold criterion; and how a hearing aid reduced volume upon the occurrence of certain detected characteristic).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Park and Jeffery, and modify a system wherein a response sound threshold database for storing response sound thresholds respectively corresponding to user behavior modes, as taught by Krystek, thus controlling a hearing aid based on an adjustable policy including receiving an input signal, as discussed by Krystek. 
Considering claim 3, Krystek discloses the hearing assistance device as claimed in claim 1, wherein the sound processing unit lowers the output volume of the speech signal according to a user behavior mode (Paragraphs: 0040 and 0054: a hearing aid reduced volume upon the occurrence of certain detected characteristic). 
Considering claim 4 and 10, Krystek discloses the hearing assistance device as claimed in claim 1 and 7, wherein if the sound processing unit determines that the response sound is lower than the response sound threshold corresponding to a user behavior mode, the sound processing unit will not adjust the output volume of the speech signal (Paragraphs: 0046-0050: Krystek discusses how the volume of the hearing aid adjusted based on the obtained volume and a volume threshold criterion such as by signaling the amplifier to increase or decrease amplification). 
Considering claims 5 and 11, Krystek discloses the hearing assistance device as claimed in claims 1 and 7, wherein the sound processing unit determines whether the response sound is higher than the response sound threshold corresponding to a user behavior mode; and, if yes, the sound processing unit adjusts the output volume of the speech signal (Paragraphs: 0046-0050). 
Considering claim 9, Krystek discloses the method as claimed in claim 7, wherein adjusting an output volume means lowering the output volume (Paragraphs: 0046-0050).

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. Applicants argued that neither Park nor Jeffery discloses or suggests a high frequency test sound as claimed, wherein the frequency of the high frequency test sound is higher than 15 kHz and lower than 30 kHz. Applicants also stated, Park does not disclose or suggest “a high frequency test sound” as claimed, let alone one “wherein the frequency of the high frequency test sound is higher than 15 kHz and lower than 30 kHz. Applicants emphasized the argument by further stating that the test sounds of Jeffery are in the range of frequencies from 10 Hz to 30 kHz, suitably 20 Hz to 20 kHz, most preferably including 100 Hz, 250 Hz, 500 Hz 1 kHz, 2kHz, 4 kHz, 8 kHz and 16 kHz.” And, Jeffery’s claim 4 recites the range of frequencies from 10 Hz to 30 kHz, suitably 20 Hz to 20 kHz. These ranges are clearly not a range of frequencies above 15 kHz and below 30 kHz - instead, Jeffery teaches frequencies substantially below the high frequency test sound of the claimed invention. 
Examiner respectfully disagrees. The prior arts of the record disclose how the test sounds are in the range of frequencies from 10 Hz to 30 kHz, i.e. it is obvious to one of ordinary skill in the art to set the frequency test sound between 15 kHz and 30 kHz or set the test sound higher than 15 kHz and lower than 30 kHz, based on a test design choice (Jeffery: Paragraph: 0020 and Claim.4 lines 1-3). It is also obvious to one of ordinary skill in the art that the test sounds in the range of frequencies from 10 Hz to 30 kHz (Jeffery: Paragraphs: 0020 and 0070) includes the test sound between 15kHz and 30kHz and the test sound higher than 15 kHz and lower than 30 kHz. Therefore, the prior arts of the record disclosed the argued claims limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/ Examiner, Art Unit 2651                                                                                                                                                                                                             09/12/2022